DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including detecting a first local minimum point and a second local minimum point from a second order differential signal, obtained by performing second order differentiation on the pulse wave signal; obtaining a first point in a systolic interval of the pulse wave signal corresponding to a time value of the first local minimum point, and obtaining a second point in a diastolic interval of the pulse wave signal 
The claim is then analyzed to determine whether it is directed to any judicial exception.
The steps of a detecting a first local minimum point and a second local minimum point from a second order differential signal, obtained by performing second order differentiation on the pulse wave signal; obtaining a first point in a systolic interval of the pulse wave signal corresponding to a time value of the first local minimum point, and obtaining a second point in a diastolic interval of the pulse wave signal corresponding to a time value of the second local minimum point, extracting a difference between a time value of the first point and a time value of the second point, and outputting and estimating blood glucose based on the extracted feature, set forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, and judgment). Thus, the claim is drawn to a
Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Claim 11 recites obtaining a pulse wave signal from an object by a pulse wave sensor which is not a meaningful limitation on the judicial exception as it does not improve the technological field, and do not effect a particular treatment or a change of any kind. The judicial 
Next, the claim as a whole is analyzed to determine where any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites obtaining a pulse wave signal from an
Object, by using a pulse wave sensor. This is insignificant pre-solution data gathering activity, and the sensor is assisting in collecting the data.
Regarding claim 1, the claim recites a device that is used to perform the steps of claim
11. Therefore also, being rejected under 35 U.S.C. 101.
Claims 5 and 13 recite the processor configured to extract a time difference ratio obtained by dividing the difference by the time value of the first point or the time value of the second point. Thus, the claim is drawn to a Mathematical Concept and a concept performed in the human mind (including an observation, evaluation, and judgment), which is an Abstract Idea.
Regarding claims 2-3, 6, 8-9, and 14 fail to tie the judicial exception to a practical application and/or amount to significantly more. These merely add insignificant pre-solution data gathering activity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (U.S. Pub. No. 2021/0401332).
Regarding claim 1, John discloses:
An apparatus for estimating blood glucose (abstract) the apparatus comprising: a pulse wave sensor (sensor module 1) configured to obtain a pulse wave signal from an object (paragraph 0034 disclose wherein the sensor module 1 collects pulse wave data); a processor (processor module 2) configured to: detect a first local minimum point and a second local minimum point from a second order differential signal, obtained by performing second order differentiation on the pulse wave signal (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)); obtain, from a waveform of the pulse wave signal, a first point in a systolic interval of the pulse wave signal corresponding to a time value of the first local minimum point (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)) and obtain a second point in a diastolic interval of the pulse wave signal corresponding to a time value of the second local minimum point (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)); extract, as a feature, a difference paragraphs 0171-0183 discloses wherein the system identifies the time interval between each point such that it would calculate the time difference between the minima point of systolic and diastolic intervals); and estimate blood glucose based on the extracted feature (abstract, paragraphs 0001, and 0024-0027 disclose wherein the pulse wave data is used to determine blood glucose levels), and an output interface configured to provide the estimated blood glucose (paragraph 0029 discloses wherein the blood glucose levels are displayed or output).
Regarding claim 2, John discloses the apparatus of claim 1 and further discloses:
wherein the pulse wave sensor comprises: at least one light source configured to emit light of at least one wavelength onto the object (paragraphs 0218-0220 disclose wherein the pulse wave sensor can be a PPG sensor with light-emitting diodes for emitting light onto the skin of a subject); and at least one detector configured to detect the light of the at least one wavelength that is scattered or reflected from the object (paragraphs 0218-0219 disclose wherein the device contains photodetectors for detecting the reflected light). 
Regarding claim 3, John discloses the apparatus of claim 2 and further discloses:
wherein the at least one wavelength comprise at least one of a red wavelength, a green wavelength, a blue wavelength, and an infrared wavelength (paragraph 0218 discloses wherein the LEDs can be green or infrared LEDs).
Regarding claim 5, John discloses the apparatus of claim 1 and further discloses:
wherein the processor is further configured to extract, as the feature, a time difference ratio obtained by dividing the difference by the time value of the first point or the time value of the second point (paragraphs 0236-0268 disclose wherein the system calculates the time difference ratio between each of the determined systolic and diastolic interval points).

wherein the processor is further configured to obtain a component of a pulse waveform forming a waveform of the pulse wave signal, and obtain the first point and the second point based on the obtained component of the pulse waveform (paragraphs 0121-0141 disclose wherein the system determines the time value (component) of the systolic and diastolic waveform signal data used for the analysis and data calculation).
Regarding claim 8, John discloses the apparatus of claim 1 and further discloses:
wherein the feature comprises at least one of pulse rate variability, heart rate variability (paragraph 0232 discloses wherein the system measures or determines heart rate variability (HRV)), heart rate (paragraph 0232 discloses wherein the system measures or determines heart rate), pulse rate, arterial stiffness, blood pressure (paragraph 0160), perfusion index, and pulsatile volume.
Regarding claim 9, John discloses the apparatus of claim 1 and further discloses:
wherein the processor is further configured to estimate the blood glucose by applying a blood glucose estimation model to the extracted feature (paragraphs 0024 and 0117).
Regarding claim 11, John discloses:
A method of estimating blood glucose (abstract), the method comprising: obtaining, by using a pulse wave sensor (sensor module 1), a pulse wave signal from an object (paragraph 0034 disclose wherein the sensor module 1 collects pulse wave data); detecting a first local minimum point and a second local minimum point from a second order differential signal, obtained by performing second order differentiation on the pulse wave signal (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)); obtaining a first point in a systolic interval of the pulse wave signal corresponding to a time value of the first local minimum point (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)), and obtaining a second point in a diastolic interval of the pulse wave signal corresponding to a time value of the second local minimum point (figure 3 and paragraphs 0171-0183 disclose wherein the system uses the second derivative of the wave signal to locate the minima points including the dicrotic notch (minima point in systolic interval) and the ending point (minimum point in diastolic interval)); extracting, as a feature, a difference between a time value of the first point and a time value of the second point (paragraphs 0171-0183 discloses wherein the system identifies the time interval between each point such that it would calculate the time difference between the minima point of systolic and diastolic intervals); estimating blood glucose based on the extracted feature (abstract, paragraphs 0001, and 0024-0027 disclose wherein the pulse wave data is used to determine blood glucose levels), and outputting, via an output interface, the estimated blood glucose (paragraph 0029 discloses wherein the blood glucose levels are displayed or output).
Regarding claim 13, John discloses the method of claim 11 and further discloses:
wherein the extracting comprises extracting, as the feature, a time difference ratio obtained by dividing the difference by the time value of the first point or the time value of the second point (paragraphs 0236-0268 disclose wherein the system calculates the time difference ratio between each of the determined systolic and diastolic interval points).

wherein the obtaining the first point and the second point further comprises obtaining a component of a pulse waveform forming a waveform of the pulse wave signal, and obtaining the first point and the second point based on the obtained component of the pulse waveform (paragraphs 0121-0141 disclose wherein the system determines the time value (component) of the systolic and diastolic waveform signal data used for the analysis and data calculation)
Response to Amendment
Applicant amended claims 1, 6, and 11 in the response filed 11/19/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-3, 5-9, 11 and 13-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 11/19/2021.
With respect to the 101 rejections Applicant argues that the claims do not recite a judicial exception, and even assuming arguendo that they do, the claims are nonetheless patent eligible under prong two of the revised step one of the Alice test because the claims integrate the alleged judicial exception into a practical application. However, this argument is not persuasive as the claimed elements are directed to the abstract idea of obtaining pulse wave signal data, detecting minimum points from the wave signal by performing a series of calculation steps that are capable of being done in the human mind and estimating and outputting a blood glucose value from the calculation steps. While the claims do recite a pulse wave sensor and processor, these elements are generic measurement and processing elements that are too generic to tie to a practical 
Additionally, the Applicant argues that "In McRO, the Federal Circuit rejected the assertion that the claims represented an automation of an existing human process of animation, because the patented claims included steps that would never be undertaken by humans. The claimed invention uses a rule set in a manner unlike the prior art work performed by human artists, and therefore the court felt that it was the " incorporation of the claimed rules, not the use of the computer, that ‘improved the existing technological process", and that the examiner should similarly apply the court’s reasoning in McRO to the claimed limitations at hand. This argument is not persuasive, unlike the facts set forth in McRO the claimed elements or calculation steps of the instant invention are hardly steps that "would never be undertaken by humans". The claimed calculation steps merely amount to identifying two points from a signal by performing a second order differentiation on the signal and extracting a feature based on a difference between point values. This routine application of applied mathematics or calculus on a few points of data is hardly a series of steps "that would never be undertaken by humans". Therefore, the Examiner maintains that the 101 analysis and rejections are proper given amended claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792